ITEMID: 001-100899
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF SZIGETIOVA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1964 and lives in Košice.
5. On 4 September 2002 the applicant sought an increase of the maintenance payments from her ex-husband before the Košice I District Court. On 21 July 2005 she complained to the President of the Košice I District Court about undue delays in the proceedings.
6. On 1 August 2005 she was informed that her complaint had been transmitted to the Košice II District Court where the case file had been transferred by a decision of 5 February 2003.
7. On 5 September 2005 the President of the Košice II District Court informed the applicant that her complaint would be dealt with after an expert had returned the case file.
8. On 16 September 2005 the President of the Košice II District Court informed the applicant that the case file concerning the maintenance dispute had been erroneously attached to the file in separate proceedings concerning her ex-husband's contact with their son. The latter proceedings had also been initiated before the Košice I District Court and the case file had been transferred to the Košice II District Court, for reasons of local jurisdiction, by a decision of 2 October 2002. The President of the Košice II District Court noted that the maintenance dispute had not been duly transferred to his court and instructed the judge dealing with the case “to take immediate measures”.
9. In view of the statements of the Presidents of the Košice I and II District Court, on 2 November 2005 the applicant complained of undue delays before the Constitutional Court. The applicant directed her constitutional complaint against the Košice II District Court where, according to the information from the President of the Košice I District Court, the case file had been transferred in 2003. The applicant did not indicate the file number under which the proceedings had been pending before the Košice II District Court as no number had been assigned to the case at that time.
10. On 10 November 2005 the Constitutional Court invited the applicant to indicate the file number of the proceedings before the Košice II District Court. On 11 January 2006 the applicant's representative obtained the requested information and forwarded it by telephone to the Constitutional Court.
11. On 18 January 2006 the Constitutional Court declared the applicant's complaint concerning delays in the proceedings before the Košice II District Court admissible.
12. On 17 February 2006 the President of the Košice II District Court informed the Constitutional Court in writing that the case file concerning the proceedings complained of had been returned (as erroneously attached to another file) to the Košice I District Court on 22 November 2005. The letter further stated that on 30 November 2005 the Košice I District Court had formally re-transferred the case file to the Košice II District Court.
13. At the same time, the applicant unsuccessfully attempted to amend her constitutional complaint as formally directed also against the Košice I District Court.
14. On 15 March 2006 the Constitutional Court found that the applicant's right to a hearing without undue delays had not been violated by the Košice II District Court. The Constitutional Court stated that it was bound by the formulation of the complaint and by its decision on admissibility and could examine the length of proceedings complaint only in respect of the proceedings before the Košice II District Court where the case file had been duly transferred on 30 November 2005. Although the conduct of the Košice I District Court fell outside the scope of the complaint examined by the Constitutional Court, the latter noted that the maintenance proceedings had lasted an unreasonably long time and that undue delay had occurred before the Košice I District Court.
15. On 5 May 2006 the Košice II District Court delivered a judgment which became final on 1 June 2006.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
